 



Exhibit 10.3
Republic Property Trust, Republic Property Limited Partnership and Republic
Property TRS
Change in Control Severance Plan
(and Summary Plan Description)
     This Change in Control Severance Plan (the “Plan”) sets forth the terms of
severance benefits for certain employees of Republic Property Trust (the “REIT”)
and Republic Property Limited Partnership (the “Operating Partnership”),
Republic Property TRS, a Delaware limited liability company ( “TRS,” and
together with the REIT and the Operating Partnership, the “Company”) in the
event of a termination of employment with the Company under the circumstances
described below following a Change in Control of the Company. For purposes of
this Plan, “Company” will include any successor to substantially all of the
business, shares or assets of the Company.
     The Plan shall be effective as of June 29, 2007.
     The Plan is an employee welfare benefit plan subject to the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”). This Plan document
is also the summary plan description of the Plan. References in the Plan to
“You” or “Your” are references to an employee of the Company.
     1. Eligibility and Participation. You will be eligible for benefits under
this Plan only if, immediately prior to the effective date of a Change in
Control, you are a full-time employee of the Company (provided that you will be
considered a full-time employee of the Company if you on a Company-approved
leave of absence immediately prior to the effective date of a Change in Control
and you were employed full-time immediately prior to the commencement of such
leave). You will not be eligible for benefits under this Plan if you are a party
to any individual Change in Control Severance Agreement or Employment Agreement
approved by the Board or a committee thereof in effect as of the Change in
Control.
          All eligible employees of the Company holding a title of Vice
President or higher immediately prior to the effective date of a Change in
Control will be “Tier I” employees for purposes of the Plan. All other eligible
employees of the Company will be “Tier II” employees for purposes of the Plan.
          To become a participant in the Plan, an eligible employee must sign
and deliver to the General Counsel of the Company a Participant Acknowledgment
in the form of Appendix A.
     2. Severance Benefit. If you are a participant in the Plan, and you are
discharged from employment by the Company without Cause on or within 12 months
following the effective date of a Change in Control, subject to your compliance
with Sections 3 and 5, you will receive the benefits set forth below:

 



--------------------------------------------------------------------------------



 



          (a) Accrued Obligations. On the date you are discharged from
employment, you will receive a lump sum payment in cash for (i) your fully
earned but unpaid base salary, through the date of discharge, at the rate then
in effect, and (ii) your accrued but unused vacation through the date of
discharge.
          (b) Base Salary Severance Benefit. You will receive a severance
benefit (your “Base Salary Severance Benefit”) in one lump sum payment in cash
based on your Monthly Base Salary and your Years of Service. This payment will
be paid to you within 15 days following your Release Effective Date (as defined
below in Section 3), but in no event will your Base Salary Severance Benefit
payment be paid on a date that is later than 21/2 months following the end of
calendar year in which you are discharged from employment.
          Your Base Salary Severance Benefit will equal your Monthly Base
Salary, multiplied by the number of whole and fractional months (your “Severance
Months”) determined as follows:
               (i) 9 months (if you are a Tier I Employee), or 3 months (if you
are a Tier II Employee), plus
               (ii) your Years of Service, multiplied by your Severance
Multiple, with your Severance Multiple determined as follows:

      Annual Base Salary   Severance Multiple $0 - $49,999    1.0 $50,000 -
$99,999   1.25 $100,000 - $149,999   1.50 $150,000 - $199,999   1.75

     However, your Severance Months will not exceed 18 months (or, if you have
15 or more Years of Service, your Severance Months will not exceed 21 months).
     Your “Annual Base Salary” will be the annual rate of your base salary from
the Company as in effect on the date of your discharge from employment with the
Company (or, if greater, the annual rate of your base salary from the Company
immediately prior to the Change in Control). For this purpose, your base salary
will not include any bonus, incentive compensation, benefits or expense
reimbursements or Share Awards. If you are an hourly employee, your “Annual Base
Salary” will be your hourly wage rate (determined without regard to overtime) on
the date of your discharge from employment with the Company (or, if greater,
your hourly wage rate immediately prior to the Change in Control) multiplied
times your annual scheduled hours determined on the date on which your
employment is terminated. Your “Monthly Base Salary” will be your Annual Base
Salary, divided by 12 (rounded up to the nearest dollar).

2



--------------------------------------------------------------------------------



 



     Your “Years of Service” will be determined by (A) the calendar year in
which your discharge from employment with the Company occurs, less (B) the
calendar year in which you were employed by the Company or a predecessor of the
Company (including, without limitation, Republic Property Corporation or RKB
Washington Property Fund I L.P.) (a “Predecessor Company”).
     The following examples demonstrate how an eligible employee’s Base Salary
Severance Benefit is determined.
     Example: Employee A is a participant in the Plan and is discharged from
employment without Cause on or within 12 months following a Change in Control.
Employee A was employed by Republic Property Corporation in 2005 and is a Tier
II employee. Employee A is discharged in 2008 and Employee A’s Annual Base
Salary is $60,000.
     Employee A’s Years of Service equal: (A) 2008 (the calendar year of
discharge), less (B) 2005 (the calendar year of hire), or 3 Years of Service.
     Employee A’s Severance Months equal: (i) 3 months (as a Tier II employee),
plus (ii) three (3) Years of Service, multiplied by 1.25 (Employee A’s Severance
Multiple), or 3.75 months. Thus, Employee A’s Severance Months equal
6.75 months. Employee A’s Monthly Base Salary equals $60,000, divided by 12, or
$5,000.
     Employee A’s Base Salary Severance Benefit equals 6.75 (Severance Months),
multiplied by $5,000 (Monthly Base Salary), or $33,750.
* * * * *
     Example: Employee B is a participant in the Plan and is discharged from
employment without Cause on or within 12 months following a Change in Control.
Employee B was employed by Republic Property Corporation in 2002 and is a Tier I
employee. Employee B is discharged in 2008 and Employee B’s Annual Base Salary
is $160,000.
     Employee B’s Years of Service equal: (A) 2008 (the calendar year of
discharge), less (B) 2002 (the calendar year of hire), or 6 Years of Service.
     Employee B’s Severance Months equal: (i) 9 months (as a Tier I employee),
plus (ii) 6 Years of Service, multiplied by 1.75 (Employee B’s Severance
Multiple), or 10.5 months or for a total of 19.5 months, but Employee B’s
Severance Months will not exceed 18 months. Thus, Employee B’s Severance Months
equal 18 months. Employee B’s Monthly Base Salary equals $160,000, divided by
12, or $13,333.

3



--------------------------------------------------------------------------------



 



     Employee B’s Base Salary Severance Benefit equals 18 (Severance Months),
multiplied by $13,333 (Monthly Base Salary), or $240,000.
          (c) Continued Health Benefits. If you elect continued coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), the Company will pay the premiums of your group health insurance
coverage, including coverage for your eligible dependents, for a period of
months equal to your Severance Months; provided, however, your health insurance
coverage will not exceed twelve (12) months; provided, further, that the Company
will pay premiums for your eligible dependents only for coverage for which those
eligible dependents were enrolled immediately prior to the date of termination
of your employment. No premium payments will be made following the effective
date of your eligibility for coverage by a health insurance plan of a subsequent
employer. For the balance of the period that you are entitled to coverage under
federal COBRA law, if any, you will be entitled to maintain such coverage at
your own expense.
          (d) Accelerated Vesting of Share Awards. The vesting and/or
exercisability of any outstanding unvested Share Awards will be automatically
accelerated on the Release Effective Date.
     3. Release Prior To Payment Of Benefits. Prior to the payment of any
benefits under this Plan, you will be required to execute a release (the
“Release”) in the form attached hereto and incorporated herein as Appendix B or
Appendix C, as applicable. Such Release will specifically relate to all of your
rights and claims in existence at the time of such execution and will confirm
your obligations under the Company’s standard form of proprietary information
and inventions agreement.
          As specified in the applicable Release, you will have a certain number
of calendar days to consider whether to execute such Release, and you may revoke
such Release within 7 calendar days after execution. You must execute the
Release and not revoke the Release in order to be entitled to benefits under
this Plan. With respect to each participant in the Plan, his or her “Release
Effective Date” will be the day upon which the 7 day revocation period
applicable to such Release expires without a revocation of such Release by the
participant.
          Your Release Effective Date must be within 55 days following the date
of your termination of employment. If your Release Effective Date does not occur
within 55 days of your termination of employment, you will not be entitled to
benefits under this Plan.
     4. Parachute Payments. If any payment or benefit you would receive under
this Plan, when combined with any other payment or benefit you receive pursuant
to the termination of your employment with the Company (“Payment”), would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment will be reduced to such lesser amount (with
cash payments being reduced before equity compensation) as would result in no
portion of the Payment being subject to the Excise Tax. All determinations
required to be made under this Section 4, including whether and to what extent
the Payments will be reduced and the assumptions to be utilized in arriving at
such determination, will be made by the Company. Any determination by the
Company will be binding.

4



--------------------------------------------------------------------------------



 



     5. Restrictive Covenants.
          (a) You agree with the Company that for the period during which you
are employed by the Company and for a period of 12 months thereafter, you will
not in any manner (i) directly or indirectly solicit, induce or encourage any
employee or independent contractor to terminate their employment with the
Company or to cease rendering services to the Company, and you shall not
initiate discussions with any such person for any such purpose or authorize or
knowingly cooperate with the taking of any such actions by any other person, or
(ii) hire (on your behalf or on behalf of any other person or entity) any
employee who has left the employment of the Company within 12 months of the
termination of such employee’s employment with the Company.
          (b) You agree that:
               (i) You will keep secret and retain in strictest confidence, and
will not use for your personal benefit or the benefit of others or directly or
indirectly disclose, except as may be required or appropriate in connection with
his carrying out your duties with the Company, all confidential information,
knowledge or data relating to the Company or any of its Related Companies, or to
the Company’s or any such Related Company’s respective businesses and
investments (including confidential information of others that has come into the
possession of the Company or any such Related Company), learned by you
heretofore or hereafter directly or indirectly from the Company or any of its
Related Companies and which is not generally available lawfully and without
breach of confidential or other fiduciary obligation to the general public
without restriction (the “Confidential Company Information”), except with the
Company’s express written consent or as may otherwise be required by law or any
legal process.
               (ii) To the extent that any court or agency seeks to have you
disclose confidential information, you will promptly inform the Company, and you
will take such reasonable steps to prevent disclosure of confidential
information until the Company has been informed of such requested disclosure,
and the Company has an opportunity to respond to such court or agency. To the
extent that you obtain information on behalf of the Company or any Related
Company that may be subject to attorney-client privilege as to the Company’s
attorneys, you will take reasonable steps to maintain the confidentiality of
such information and to preserve such privilege.
               (iii) Nothing in the foregoing provisions of this subsection 5(b)
will be construed so as to prevent you from using, in connection with your
employment for yourself or an employer other than the Company or any Related
Company, knowledge which is generally known (other than by reason of a violation
of this subsection 5(b)) to persons of your experience in other companies in the
same industry.

5



--------------------------------------------------------------------------------



 



          (c) If you are discharged from employment for any reason, the Company
shall have the right, at its option, to require you to vacate your office prior
to or on the effective date of discharge and to cease all activities on the
Company’s behalf. Upon your discharge from employment in any manner, as a
condition to your receipt of any post-termination benefits described in this
Plan, you shall immediately surrender to the Company all lists, books and
records of, or in connection with, the Company’s business, and all other
property belonging to the Company (including, but not limited to, computers,
keys, security codes, access cards, credit cards, uniforms, blackberrys and cell
phones), it being distinctly understood that all such lists, books and records,
and other documents, are the property of the Company. You shall deliver to the
Company a signed statement certifying compliance with this Section 5(c) prior to
the receipt of any post-termination benefits described in this Plan.
          (d) If you breach or threaten to commit a breach of any of the
provisions of this Section 5, the Company shall have the right to cease all
severance payments and benefits to you under subsections (b) through (d) of
Section 2, in addition to any other rights and remedies available to the Company
under law or in equity.
     6. Effective Date of Plan; Amendment. This Plan will be effective as of
June 29, 2007.
          Prior to a Change in Control, the Compensation Committee of the Board
will have the power to amend or terminate this Plan from time to time in its
sole and absolute discretion prior to the occurrence of a Change in Control.
          On or after the date of a Change in Control, the Compensation
Committee of the Board may amend or terminate this Plan from time to time in its
sole and absolute discretion; provided, however, that no such termination or
amendment shall impair your rights to benefits under the terms and conditions of
the Plan, as in effect prior to such termination or amendment, without your
written consent.
     7. Claims Procedures.
          (a) Normally, you do not need to present a formal claim to receive
benefits payable under this Plan.
          (b) If any person (the “Claimant”) believes that benefits are being
denied improperly, that the Plan is not being operated properly, that
fiduciaries of the Plan have breached their duties, or that the Claimant’s legal
rights are being violated with respect to the Plan, the Claimant must file a
formal claim, in writing, with the Plan Administrator. This requirement applies
to all claims that any Claimant has with respect to the Plan, including claims
against fiduciaries and former fiduciaries, except to the extent the Plan
Administrator determines, in its sole discretion, that it does not have the
power to grant all relief reasonably being sought by the Claimant.
          (c) A formal claim must be filed within 90 days after the date the
Claimant first knew or should have known of the facts on which the claim is
based, unless the Plan Administrator in writing consents otherwise. The Plan
Administrator will provide a Claimant, on request, with a copy of the claims
procedures established under subsection (d).

6



--------------------------------------------------------------------------------



 




          (d) The Plan Administrator has adopted procedures for considering
claims (which are set forth in Appendix D), which it may amend from time to
time, as it sees fit. These procedures will comply with all applicable legal
requirements. These procedures may provide that final and binding arbitration
will be the ultimate means of contesting a denied claim (even if the Plan
Administrator or its delegates have failed to follow the prescribed procedures
with respect to the claim). The right to receive benefits under this Plan is
contingent on a Claimant using the prescribed claims procedures to resolve any
claim.
     8. Plan Administration.
          (a) The Plan will be administered by the Compensation Committee of the
Board and/or its delegate which will be one or more senior officers of the
Company (the “Plan Administrator”). The Plan Administrator is responsible for
the general administration and management of the Plan and will have all powers
and duties necessary to fulfill its responsibilities, including, but not limited
to, the discretion to interpret and apply the Plan and to determine all
questions relating to eligibility for benefits. The Plan will be interpreted in
accordance with its terms and their intended meanings. All actions taken and all
determinations made in good faith by the Plan Administrator or by Plan
fiduciaries will be final and binding on all persons claiming any interest in or
under the Plan.
          (b) If, due to errors in drafting, any Plan provision does not
accurately reflect its intended meaning, as demonstrated by consistent
interpretations or other evidence of intent, or as determined by the Plan
Administrator in its sole discretion, the provision will be considered ambiguous
and will be interpreted by the Plan Administrator and all Plan fiduciaries in a
fashion consistent with its intent, as determined in the sole discretion of the
Plan Administrator. The Plan Administrator will amend the Plan retroactively to
cure any such ambiguity.
          (c) No Plan fiduciary will have the authority to answer questions
about any pending or final business decision of the Company or any affiliate
that has not been officially announced, to make disclosures about such matters,
or even to discuss them, and no person will rely on any unauthorized, unofficial
disclosure. Thus, before a decision is officially announced, no fiduciary is
authorized to tell any person, for example, that he or she will or will not be
laid off or that the Company will or will not offer exit incentives in the
future. Nothing in this subsection will preclude any fiduciary from fully
participating in the consideration, making, or official announcement of any
business decision.
          (d) This Section may not be invoked by any person to require the Plan
to be interpreted in a manner inconsistent with its interpretation by the Plan
Administrator or other Plan fiduciaries.

7



--------------------------------------------------------------------------------



 



     9. Superseding Plan. This Plan (i) will be the only plan with respect to
which benefits may be provided to you as a result of your discharge by the
Company without Cause on or within 12 months following a Change in Control and
(ii) will supersede any other plan previously adopted by the Company with
respect to severance benefits payable to you as a result of a Change in Control.
Any of your rights hereunder will be in addition to any rights you may otherwise
have under benefit plans or agreements of the Company (other than severance
plans or agreements) to which you are a party or in which you are a participant,
including, but not limited to, any Company-sponsored employee benefit plans and
equity incentive award plans, including the 2005 Omnibus Long-Term Incentive
Plan and any awards made thereunder.
     10. Limitation On Employee Rights. This Plan will not give any employee the
right to be retained in the service of the Company, nor will it interfere with
or restrict the right of the Company to discharge or retire the employee.
     11. No Third-Party Beneficiaries. This Plan will not give any rights or
remedies to any person other than eligible employees and the Company.
     12. Successors. This Plan shall be binding upon and inure to the benefit of
the successors of the Company.
     13. Governing Law and Venue. This Plan is a welfare plan subject to ERISA
and it will be interpreted, administered, and enforced in accordance with that
law. To the extent that state law is applicable, the statutes and common law of
the State of Delaware, excluding any that mandate the use of another
jurisdiction’s laws, will apply. Any suit brought hereon shall be brought in the
federal courts sitting in the Northern District of Virginia, and you hereby
waive any claim or defense that such forum is not convenient or proper.
     14. Miscellaneous. Where the context so indicates, the singular will
include the plural and vice versa. Titles are provided herein for convenience
only and are not to serve as a basis for interpretation or construction of the
Plan. Unless the context clearly indicates to the contrary, a reference to a
statute or document will be construed as referring to any subsequently enacted,
adopted, or executed counterpart.
     15. Notice. For purposes of this Plan, notices and all other communications
provided for in this Plan will be in writing and will be deemed to have been
duly given when delivered or mailed by United States certified or registered
mail, return receipt requested, postage prepaid, addressed to the Company at its
primary office location and to an employee at such employee’s last known address
as listed on the Company’s records, provided that all notices to the Company
will be directed to the attention of its Secretary, or to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address will be effective only upon receipt.

8



--------------------------------------------------------------------------------



 



     16. Withholding. The Company will be entitled to withhold from any payments
or deemed payments to you hereunder any amount of withholding required by law.
     17. Additional Information. As a participant in the Plan, you are entitled
to certain rights and protections under ERISA, as described in Appendix E.
     18. Term. The term of this Plan shall commence on the date hereto and end
on the earlier of the second anniversary of the date hereof or upon completion
of all payments due to you if a Change in Control occurs before the second
anniversary of the date hereof.
     19. Definitions. For purposes of this Plan, the following terms will have
the following meanings:
          (a) “Board” means the board of trustees of the REIT.
          (b) “Cause” means that, in the reasonable determination of the
Company, you:
               (i) have willfully and continually failed or habitually neglected
to perform your duties;
               (ii) have committed an act of fraud, theft, dishonesty or other
illegal conduct related to the business of the Company or its Related Companies
or the performance of your duties;
               (iii) have used or disclosed, in an unauthorized manner,
confidential information or trade secrets of the Company or any of its Related
Companies that has a material adverse impact on such entity; or
               (iv) have been convicted of (or entered a plea of no contest to)
a felony.
          (c) “Change in Control” means the happening of any of the following:
               (i) Any “Person” (having the meaning ascribed to such term in
Section 3(a)(9) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and used in Sections 13(d) and 14(d) thereof, including a
“group” within the meaning of Section 13(d)(3)) has or acquires Beneficial
Ownership of 50% or more of the combined voting power of the Company’s then
outstanding voting securities entitled to vote generally in the election of
directors (“Voting Securities”); provided, however, that in determining whether
a Change in Control has occurred, Voting Securities that are held or acquired by
the following will not constitute a Change in Control: (A) the Company or any of
its Related Companies or (B) any employee benefit plan (or a trust forming a
part thereof) maintained by the Company or any of its Related Companies (the
persons or entities described in clauses (A) and (B) above will collectively be
referred to as the “Excluded Group”). For purposes of this Plan, “Beneficial
Ownership” will mean beneficial ownership within the meaning of Rule 13d-3
promulgated under the Exchange Act.

9



--------------------------------------------------------------------------------



 



               (ii) The individuals who are members of the Company’s Incumbent
Board cease, for any reason, to constitute more than 50% of the Board. For
purposes of this Plan, “Incumbent Board” will mean the individuals who, as of
the beginning of the period commencing two years prior to the determination
date, constitute the Board; provided, however, that any individual who becomes a
member of the Board subsequent to the beginning of such two-year period, whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least two-thirds of those individuals who are members of the
Board and who were also members of the Incumbent Board (or deemed to be such
pursuant to this proviso) will be considered as though such individual were a
member of the Incumbent Board; and provided, further, however, that any such
individual whose initial assumption of office occurs as a result of or in
connection with an actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board will not be considered a member of
the Incumbent Board.
               (iii) A consummation of a merger, consolidation or reorganization
or similar event involving the Company, whether in a single transaction or in a
series of transactions (“Business Combination”), unless, following such Business
Combination:
                    (A) the Persons with Beneficial Ownership of the Company,
immediately before such Business Combination, have Beneficial Ownership of more
than 50% percent of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of the
corporation (or in the election of a comparable governing body of any other type
of entity) resulting from such Business Combination (including, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries) (the “Surviving Company”) in substantially the same
proportions as their Beneficial Ownership of the Voting Securities immediately
before such Business Combination;
                    (B) the individuals who were members of the Incumbent Board
immediately prior to the execution of the initial agreement providing for such
Business Combination constitute more than 50% percent of the members of the
board of directors (or comparable governing body of a noncorporate entity) of
the Surviving Company; and
                    (C) no Person (other than a member of the Excluded Group or
any Person who immediately prior to such Business Combination had Beneficial
Ownership of 30% or more of the then Voting Securities) has Beneficial Ownership
of 50% or more of the then combined voting power of the Surviving Company’s then
outstanding voting securities.

10



--------------------------------------------------------------------------------



 



               (iv) The assignment, sale, conveyance, transfer, lease or other
disposition of all or substantially all of the assets of the Company to any
Person (other than the Company, any Related Company or an employee benefit plan
(or related trust) sponsored or maintained by the Company or any Related
Company) unless, immediately following such disposition, the conditions set
forth in subsection 16(c)(iii)(A), (B) and (C) above will be satisfied with
respect to the entity which acquires such assets.
          (d) “Related Company” will mean any entity that is directly or
indirectly controlled by, in control of or under common control with the
Company.
          (e) “Share Award” will mean all options, restricted common shares and
such other awards granted pursuant to the Company’s equity incentive award plans
or agreements, including, but not limited to, the Republic Property Trust 2005
Omnibus Long-Term Incentive Plan, and any common shares issued upon exercise
thereof.
* * * * *

11



--------------------------------------------------------------------------------



 



     Executed at Herndon, Virginia, effective as of June 29, 2007.

            Republic Property Trust
      By:           Name:   Gary R. Siegel      Title:   Chief Operating
Officer        Republic Property Limited Partnership
      By:           Name:   Gary R. Siegel        Title:   Chief Operating
Officer     
Republic Property TRS
      By:           Name:   Gary R. Siegel        Title:   Chief Operating
Officer   

12



--------------------------------------------------------------------------------



 



         

Appendix A
Participant Acknowledgment
     I hereby acknowledge that I have received a copy of The Republic Property
Trust, Republic Property Limited Partnership and Republic Property TRS Change in
Control Severance Plan (the “Plan”) and hereby agree to the terms thereof,
including, without limitation, the confidentiality and non-solicitation
covenants set forth in Section 5 of the Plan.

                        Employee Signature      Print Name:        Date:       

 



--------------------------------------------------------------------------------



 



Appendix B
Release
(Individual Termination)
     THIS RELEASE is made as of this day
of                      ,                      , by and among Republic Property
Trust, Republic Property Limited Partnership and Republic Property TRS
(collectively, the “Company”) and                       (“Employee”).
     Certain capitalized terms used in this Release are defined in The Republic
Property Trust, Republic Property Limited Partnership and Republic Property TRS
Change in Control Severance Plan (the “Plan”), the terms of which I have
previously agreed to and of which this Release is a part. I have been offered
the opportunity to receive the severance benefits described in Section 2 of the
Plan from the Company to which I otherwise would not be entitled by executing
the general release of claims set forth in this Release.
     I hereby confirm my obligations under Section 5 of the Plan.
     I hereby for myself, and my heirs, agents, executors, successors, assigns
and administrators (collectively, the “Related Parties”), intending to be
legally bound, do hereby REMISE, RELEASE AND FOREVER DISCHARGE the Company, its
affiliates, subsidiaries, parents, joint ventures, and its and their officers,
directors, shareholders, employees, predecessors, and partners, and its and
their respective successors and assigns, heirs, executors, and administrators
(collectively, “Releasees”) from all causes of action, suits, debts, claims and
demands whatsoever in law or in equity, which I ever had, now has, or hereafter
may have, or which the Related Parties may have, by reason of any matter, cause
or thing whatsoever, from the beginning of my initial dealings with the Company
or any predecessor to the date of this Release, and particularly, but without
limitation of the foregoing general terms, any claims arising from or relating
in any way to my employment relationship with Company or any predecessor, the
terms and conditions of that employment relationship, and the termination of
that employment relationship, including, but not limited to, any claims arising
under the Age Discrimination in Employment Act (“ADEA”), as amended, 29 U.S.C.
ss. 621 et seq., the Older Worker’s Benefit Protection Act, 29 U.S.C. ss.
626(f)(1), Title VII of The Civil Rights Act of 1964, as amended, 42 U.S.C. ss.
2000e et seq., the Civil Rights Act of 1871, the Civil Rights Act of 1991, the
Americans with Disabilities Act, 42 U.S.C. ss. 12101—12213, the Rehabilitation
Act, the Family and Medical Leave Act of 1993 (“FMLA”), 29 U.S.C. ss. 2601 et
seq., the Fair Labor Standards Act, the Employee Retirement Income Security Act
of 1974, as amended, the National Labor Relations Act, as amended, the
Immigration Reform and Control Act, as amended, the Worker Adjustment and
Retraining Notification Act, as amended, the Occupational Safety and Health Act
of 1970, as amended, and any other claims under any federal, state or local
common law, statutory, or regulatory provision, now or hereafter recognized, and
any claims for attorneys’ fees and costs, but not including such claims to
vested or accrued payments, benefits and other rights provided to me under the
Plan and any employee benefit plan of the Company in which I am a participant.

 



--------------------------------------------------------------------------------



 



     This Release is effective without regard to the legal nature of the claims
raised and without regard to whether any such claims are based upon tort,
equity, implied or express contract or discrimination of any sort. Except as
specifically provided herein, it is expressly understood and agreed that this
Release will operate as a clear and unequivocal waiver by me of any claim for
accrued or unpaid wages, benefits or any other type of payment other than as
provided under the Plan and any employee benefit plan of the Company in which I
am a participant. It is the intention of the parties to make this Release as
broad and as general as the law permits as to the claims released hereunder.
     I further agree and recognize that I have permanently and irrevocably
severed my employment relationship with the Company and that the Company has no
obligation to employ me in the future.
     The parties agree and acknowledge that the Plan, and the settlement and
termination of any asserted or unasserted claims against the Releasees pursuant
to the Plan, are not and will not be construed to be an admission of any
violation of any federal, state or local statute or regulation, or of any duty
owed by any of the Releasees to me.
     I certify and acknowledge as follows:
     (a) That I have read the terms of this Release, and that I understand its
terms and effects, including the fact that I have agreed to RELEASE AND FOREVER
DISCHARGE all Releasees from any legal action or other liability of any type
related in any way to the matters released pursuant to this Release other than
as provided in the Plan and in this Release;
     (b) That I have signed this Release voluntarily and knowingly in exchange
for the consideration described herein, which I acknowledge is adequate and
satisfactory to me and which I acknowledge is in addition to any other benefits
to which I am otherwise entitled;
     (c) That I have been and am hereby advised in writing to consult with an
attorney prior to signing this Release;
     (d) That I do not waive rights or claims that may arise after the date this
Release is executed;
     (e) That neither the Company, nor any of its trustees, managers, employees,
or attorneys, has made any representations to me concerning the terms or effects
of this Release other than those contained herein;
     (f) That I have not filed, and will not hereafter file, any claim against
the Company relating to my employment and/or cessation of employment with the
Company, or otherwise involving facts that occurred on or prior to the date that
I have signed this Release, other than a claim that the Company has failed to
pay me the severance payments or benefits due under the Plan or any employee
benefit plan of the Company in which I am a participant.

2



--------------------------------------------------------------------------------



 



     (g) That if I commence, continue, join in, or in any other manner attempt
to assert any claim released herein against the Company, or otherwise violates
the terms of this Release, (i) I will cease to have any further rights to
severance payments or benefits from the Company, and (ii) I will be required to
return any severance payments or benefits made to me by the Company (together
with interest thereon); and
     (h) I acknowledge that I may later discover facts different from or in
addition to those which I know or believe to be true now, and I agree that, in
such event, this Release will nevertheless remain effective in all respects,
notwithstanding such different or additional facts or the discovery of those
facts.
     This Release may not be introduced in any legal or administrative
proceeding, or other similar forum, except one concerning a breach of this
Release.
     This Release and the Plan constitute the complete understanding between me
and the Company concerning the subject matter hereof. No other promises or
agreements will be binding unless signed by me and an authorized officer of the
Company.
     In the event that any provision or portion of this Release will be
determined to be invalid or unenforceable for any reason, the remaining
provisions or portions of this Release will be unaffected thereby and will
remain in full force and effect to the fullest extent permitted by law.
     The respective rights and obligations of the parties hereunder will survive
termination of this Release to the extent necessary for the intended
preservation of such rights and obligations.
     This Release will be governed by and construed and interpreted in
accordance with the laws of the State of Delaware without reference to the
principles of conflict of law.

3



--------------------------------------------------------------------------------



 



FOR EMPLOYEES AGE 40 OR OLDER ONLY:
     I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (A) my waiver and release do not
apply to any rights or claims that may arise on or after the date I execute this
Release; (B) I have the right to consult with an attorney prior to executing
this Release; (C) I have 21 days to consider this Release (although I may choose
to voluntarily execute this Release earlier); (D) I have 7 days following the
execution of this Release by the parties to revoke the Release; and (E) this
Release will not be effective until the date upon which the revocation period
has expired, which will be the eighth day after this Release is executed by me.

            [Name of Employee]
                  Date:      

4



--------------------------------------------------------------------------------



 



         

Appendix C
Release
(Group Termination)
     THIS RELEASE is made as of this day
of                      ,                      , by and among Republic Property
Trust, Republic Property Limited Partnership and Republic Property TRS
(collectively, the “Company”) and                       (“Employee”).
     Certain capitalized terms used in this Release are defined in The Republic
Property Trust, Republic Property Limited Partnership and Republic Property TRS
Change in Control Severance Plan (the “Plan”), the terms of which I have
previously agreed to and of which this Release is a part. I have been offered
the opportunity to receive the severance benefits described in Section 2 of the
Plan from the Company to which I otherwise would not be entitled by executing
the general release of claims set forth in this Release.
     I hereby confirm my obligations under Section 5 of the Plan.
     I hereby for myself, and my heirs, agents, executors, successors, assigns
and administrators (collectively, the “Related Parties”), intending to be
legally bound, do hereby REMISE, RELEASE AND FOREVER DISCHARGE the Company, its
affiliates, subsidiaries, parents, joint ventures, and its and their officers,
directors, shareholders, employees, predecessors, and partners, and its and
their respective successors and assigns, heirs, executors, and administrators
(collectively, “Releasees”) from all causes of action, suits, debts, claims and
demands whatsoever in law or in equity, which I ever had, now has, or hereafter
may have, or which the Related Parties may have, by reason of any matter, cause
or thing whatsoever, from the beginning of my initial dealings with the Company
or any predecessor to the date of this Release, and particularly, but without
limitation of the foregoing general terms, any claims arising from or relating
in any way to my employment relationship with Company or any predecessor, the
terms and conditions of that employment relationship, and the termination of
that employment relationship, including, but not limited to, any claims arising
under the Age Discrimination in Employment Act (“ADEA”), as amended, 29 U.S.C.
ss. 621 et seq., the Older Worker’s Benefit Protection Act, 29 U.S.C. ss.
626(f)(1), Title VII of The Civil Rights Act of 1964, as amended, 42 U.S.C. ss.
2000e et seq., the Civil Rights Act of 1871, the Civil Rights Act of 1991, the
Americans with Disabilities Act, 42 U.S.C. ss. 12101—12213, the Rehabilitation
Act, the Family and Medical Leave Act of 1993 (“FMLA”), 29 U.S.C. ss. 2601 et
seq., the Fair Labor Standards Act, the Employee Retirement Income Security Act
of 1974, as amended, the National Labor Relations Act, as amended, the
Immigration Reform and Control Act, as amended, the Worker Adjustment and
Retraining Notification Act, as amended, the Occupational Safety and Health Act
of 1970, as amended, and any other claims under any federal, state or local
common law, statutory, or regulatory provision, now or hereafter recognized, and
any claims for attorneys’ fees and costs, but not including such claims to
vested or accrued payments, benefits and other rights provided to me under the
Plan and any employee benefit plan of the Company in which I am a participant.

 



--------------------------------------------------------------------------------



 



     This Release is effective without regard to the legal nature of the claims
raised and without regard to whether any such claims are based upon tort,
equity, implied or express contract or discrimination of any sort. Except as
specifically provided herein, it is expressly understood and agreed that this
Release will operate as a clear and unequivocal waiver by me of any claim for
accrued or unpaid wages, benefits or any other type of payment other than as
provided under the Plan and any employee benefit plan of the Company in which I
am a participant. It is the intention of the parties to make this Release as
broad and as general as the law permits as to the claims released hereunder.
     I further agree and recognize that I have permanently and irrevocably
severed my employment relationship with the Company and that the Company has no
obligation to employ me in the future.
     The parties agree and acknowledge that the Plan, and the settlement and
termination of any asserted or unasserted claims against the Releasees pursuant
to the Plan, are not and will not be construed to be an admission of any
violation of any federal, state or local statute or regulation, or of any duty
owed by any of the Releasees to me.
     The attachment to this Release includes a listing of the ages and job
titles of all employees of the Company who are eligible to receive the severance
benefits described in the Plan by signing a Release constituting a general
release of all claims.
     I certify and acknowledge as follows:
     (a) That I have read the terms of this Release, and that I understand its
terms and effects, including the fact that I have agreed to RELEASE AND FOREVER
DISCHARGE all Releasees from any legal action or other liability of any type
related in any way to the matters released pursuant to this Release other than
as provided in the Plan and in this Release;
     (b) That I have signed this Release voluntarily and knowingly in exchange
for the consideration described herein, which I acknowledge is adequate and
satisfactory to me and which I acknowledge is in addition to any other benefits
to which I am otherwise entitled;
     (c) That I have been and am hereby advised in writing to consult with an
attorney prior to signing this Release;
     (d) That I do not waive rights or claims that may arise after the date this
Release is executed;
     (e) That neither the Company, nor any of its trustees, managers, employees,
or attorneys, has made any representations to me concerning the terms or effects
of this Release other than those contained herein;

2



--------------------------------------------------------------------------------



 



     (f) That I have not filed, and will not hereafter file, any claim against
the Company relating to my employment and/or cessation of employment with the
Company, or otherwise involving facts that occurred on or prior to the date that
I have signed this Release, other than a claim that the Company has failed to
pay me the severance payments or benefits due under the Plan or any employee
benefit plan of the Company in which I am a participant.
     (g) That if I commence, continue, join in, or in any other manner attempt
to assert any claim released herein against the Company, or otherwise violates
the terms of this Release, (i) I will cease to have any further rights to
severance payments or benefits from the Company, and (ii) I will be required to
return any severance payments or benefits made to me by the Company (together
with interest thereon); and
     (h) I acknowledge that I may later discover facts different from or in
addition to those which I know or believe to be true now, and I agree that, in
such event, this Release will nevertheless remain effective in all respects,
notwithstanding such different or additional facts or the discovery of those
facts.
     This Release may not be introduced in any legal or administrative
proceeding, or other similar forum, except one concerning a breach of this
Release.
     This Release and the Plan constitute the complete understanding between me
and the Company concerning the subject matter hereof. No other promises or
agreements will be binding unless signed by me and an authorized officer of the
Company.
     In the event that any provision or portion of this Release will be
determined to be invalid or unenforceable for any reason, the remaining
provisions or portions of this Release will be unaffected thereby and will
remain in full force and effect to the fullest extent permitted by law.
     The respective rights and obligations of the parties hereunder will survive
termination of this Release to the extent necessary for the intended
preservation of such rights and obligations.
     This Release will be governed by and construed and interpreted in
accordance with the laws of the State of Delaware without reference to the
principles of conflict of law.

3



--------------------------------------------------------------------------------



 



FOR EMPLOYEES AGE 40 OR OLDER ONLY:
     I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (A) my waiver and release do not
apply to any rights or claims that may arise on or after the date I execute this
Release; (B) I have the right to consult with an attorney prior to executing
this Release; (C) I have 45 days to consider this Release (although I may choose
to voluntarily execute this Release earlier); (D) I have 7 days following the
execution of this Release by the parties to revoke the Release; (E) this Release
will not be effective until the date upon which the revocation period has
expired, which will be the eighth day after this Release is executed by me; and
(F) I have received with this Release a detailed list of the job titles and ages
of all employees who were terminated in this group termination and the ages of
all employees of the Company in the same job classification or organizational
unit who were not terminated.

            [Name of Employee]
                  Date:      

4



--------------------------------------------------------------------------------



 



         

Attachment to Release
     The following information is provided to comply with the Older Workers
Benefit Protection Act. Capitalized terms used herein but not defined will have
the meanings given them in the General Release to which this Attachment is
attached. Attached are the ages of all employees of Republic Property Trust,
Republic Property Limited Partnership and Republic Property TRS (collectively,
the “Company”) who are eligible to receive the severance benefits described in
The Republic Property Trust, Republic Property Limited Partnership and Republic
Property TRS Change in Control Severance Plan (the “Plan”) by signing a Release
constituting a general release of all claims:

  (1)   The decisional unit is the Company.     (2)   The attachment includes a
listing of the ages and job titles of all employees of the Company who are
eligible to receive the severance benefits described in the Plan by signing a
Release constituting a general release of all claims.

5



--------------------------------------------------------------------------------



 



JOB CLASSIFICATION AND AGE OF EMPLOYEES
ELIGIBLE FOR SEVERANCE BENEFITS

                                                              Age of Those Not
Selected for     Job Title     Selected Persons by Age     Termination          
           
 
                                         
 
                                         
 
                                         
 
                                         
 
                                         
 
                                         
 
                                         
 
                                         
 
                                         
 
                                         
 
                                         
 
                                         
 
                                         
 
                                         
 
                                         
 
                                         
 
                                         
 
                     

 



--------------------------------------------------------------------------------



 



Appendix D
Detailed Claims Procedures
      1. Claims Procedure.
          (a) Initial Claims. All claims will be presented to the Plan
Administrator in writing. Within 90 days after receiving a claim, a claims
official appointed by the Plan Administrator will consider the claim and issue
his or her determination thereon in writing. The claims official may extend the
determination period for up to an additional 90 days by giving the Claimant
written notice. The initial claim determination period can be extended further
with the consent of the Claimant. Any claims that the Claimant does not pursue
in good faith through the initial claims stage will be treated as having been
irrevocably waived.
          (b) Claims Decisions. If the claim is granted, the benefits or relief
the Claimant seeks will be provided. If the claim is wholly or partially denied,
the claims official will, within 90 days (or a longer period, as described
above), provide the Claimant with written notice of the denial, setting forth,
in a manner calculated to be understood by the Claimant: (i) the specific reason
or reasons for the denial; (ii) specific references to the provisions on which
the denial is based; (iii) a description of any additional material or
information necessary for the Claimant to perfect the claim, together with an
explanation of why the material or information is necessary; and (iv)
appropriate information as to the steps to be taken if the claimant wishes to
submit his or her claim for review, including the time limits applicable to such
procedures, and a statement of the claimant’s right to bring a civil action
under Section 502(a) of ERISA following an adverse decision upon review. If the
Claimant can establish that the claims official has failed to respond to the
claim in a timely manner, the Claimant may treat the claim as having been denied
by the claims official.
          (c) Appeals of Denied Claims. Each Claimant will have the opportunity
to appeal the claims official’s denial of a claim in writing to an appeals
official appointed by the Plan Administrator (which may be a person, committee,
or other entity). A Claimant must appeal a denied claim within 60 days after
receipt of written notice of denial of the claim, or within 60 days after it was
due if the Claimant did not receive it by its due date. The Claimant (or his or
her duly authorized representative) may review pertinent documents in connection
with the appeals proceeding and may present issues, comments and documents in
writing relating to the claim. The review will take into account all comments,
documents, records and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit claim determination. Any claims that the
Claimant does not pursue in good faith through the appeals stage, such as by
failing to file a timely appeal request, will be treated as having been
irrevocably waived.

 



--------------------------------------------------------------------------------



 



     (d) Appeals Decisions. The decision by the appeals official will be made
not later than 60 days after the written appeal is received by the Plan
Administrator, unless special circumstances require an extension of time, in
which case a decision will be rendered as soon as possible, but not later than
120 days after the appeal was filed, unless the Claimant agrees to a further
extension of time. The appeal decision will be in writing, will be set forth in
a manner calculated to be understood by the Claimant, and will include specific
reasons for the decision, specific references to the provisions on which the
decision is based, if applicable, a statement that the claimant is entitled to
receive upon request and free of charge reasonable access to and copies of all
documents, records and other information relevant to the claimant’s claim for
benefits, as well as a statement of the claimant’s right to bring an action
under Section 502(a) of ERISA. If a Claimant does not receive the appeal
decision by the date it is due, the Claimant may deem his or her appeal to have
been denied.
     (e) Procedures. The Plan Administrator will adopt procedures by which
initial claims will be considered and appeals will be resolved; different
procedures may be established for different claims. All procedures will be
designed to afford a Claimant full and fair consideration of his or her claim.

2



--------------------------------------------------------------------------------



 



Appendix E
Additional Information
Rights under ERISA
     As a participant in the Plan, you are entitled to certain rights and
protections under ERISA. ERISA provides that all Plan participants will be
entitled to:
Receive Information About Your Plan and Benefits
     1. Examine, without charge, at the Plan Administrator’s office and at
certain Company offices, all Plan documents including collective bargaining
agreements, if any, and copies of all documents filed by the Plan with the U.S.
Department of Labor, and available at the Public Disclosure Room of the Pension
and Welfare Benefit Administration, such as annual reports and Plan
descriptions.
     2. Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan, including collective bargaining
agreements and copies of the latest annual report (Form 5500 Series) and updated
summary plan description. The Plan Administrator may make a reasonable charge
for the copies.
     3. Obtain upon written request to the Plan Administrator information as to
whether a particular employer or employer organization is a sponsor of the Plan
and the address of any employer or employer organization that is a plan sponsor.
Your beneficiaries also have a right to obtain this information upon written
request to the Plan Administrator.
     4. Receive a summary of the Plan’s annual financial report. The Plan
Administrator is required by law to furnish each participant with a copy of this
summary annual report.
     5. Receive a written explanation of why a claim for benefits has been
denied, in whole or in part, and a review and reconsideration of the claim.
     6. Continue health care coverage for yourself, spouse or dependent if there
is a loss of coverage as a result of a qualifying event. You or your dependents
may have to pay for such coverage. Review this Plan and summary plan description
on the rules governing your COBRA continuation coverage rights.
Prudent Actions by Plan Fiduciaries
     In addition to creating rights for Plan participants, ERISA imposes duties
upon the people who are responsible for the operation of the employee benefit
plan. The people who operate your Plan, called “fiduciaries” of the Plan, have a
duty to do so prudently and in the interest of you and other Plan participants
and beneficiaries. No one, including the Company, your union, or any other
person, may fire you or otherwise discriminate against you in any way to prevent
your from obtaining a welfare benefit or exercising your right under ERISA.
However, this rule neither guarantees continued employment, nor affects the
Company’s right to terminate your employment for other reasons.

 



--------------------------------------------------------------------------------



 



Enforce Your Rights
     If your claim for a welfare benefit is denied or ignored, in whole or in
part, you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.
     Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report
from the Plan and do not receive them within thirty (30) days, you may file suit
in a Federal court. In such a case, the court may require the Plan Administrator
to provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator. If you have a claim for benefits which is
denied or ignored, in whole or in part, you may file suit in a state or Federal
court. In addition, if you disagree with the Plan’s decision or lack thereof
concerning the qualified status of a domestic relations order or a medical child
support order, you may file suit in Federal court. If it should happen that Plan
fiduciaries misuse the Plan’s money, or if you are discriminated against for
asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a federal court. The court will decide who should
pay court costs and legal fees. If you are successful, the court may order the
person you have sued to pay these costs and fees. If you lose, the court may
order you to pay these costs and fees, for example, if it finds your claim is
frivolous.
Assistance with Your Questions
     If you have any questions about your Plan, you should contact the Plan
Administrator. If you should have any questions about this statement or about
your rights under ERISA, or if you need assistance in obtaining documents from
the Plan Administrator, you should contact the nearest office of the Pension and
Welfare Benefits Administration, U. S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquires,
Pension and Welfare Benefits Administration, U. S. Department of Labor, 200
Constitution Avenue N. W., Washington, D. C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Pension and Welfare Benefits Administration.

2



--------------------------------------------------------------------------------



 



Administrative Information

     
 
   
Name of Plan:
  The Republic Property Trust, Republic Property Limited Partnership and
Republic Property TRS Change in Control Severance Plan
 
   
Plan Administrator:
  Compensation Committee of the
 
  Board of Trustees of Republic Property Trust
 
  13861 Sunrise Valley Drive, Suite 410
 
  Herndon, VA 20171
 
  Tel: 703-880-2900
 
  Fax: 703-880-2901
 
   
Type of Administration:
  Self-Administered
 
   
Type of Plan:
  Severance Pay Employee Welfare Benefit Plan
 
   
Employer Identification Number:
  20-3241867
 
   
Direct Questions
Regarding the Plan to:
  General Counsel
Republic Property Trust
 
  13861 Sunrise Valley Drive, Suite 410
 
  Herndon, VA 20171
 
  Tel: 703-880-2900
 
  Fax: 703-880-2901
 
   
Agent for Service of Legal Process:
  General Counsel
Republic Property Trust
 
  13861 Sunrise Valley Drive, Suite 410
 
  Herndon, VA 20171
 
  Tel: 703-880-2900
 
  Fax: 703-880-2901  
 
  Service of Legal Process may also be made upon the Plan
Administered  
 
     
Plan Year:
  Calendar Year
 
   
Plan Number:
  502

 